DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2020 has been entered.

	The examiner would like to point out that claims 5 and 11 currently have incorrect status identifiers.  The identifiers for claim 5 and 11 should read (withdrawn) as they are directed towards a non-elected invention.  Appropriate correction is needed.
 
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Einem (US Patent 5,000,590).
With respect to claim 1, Einem teaches a moving body support apparatus comprising:
a main shaft (24);
 	a sub-shaft (10) that is arranged to be spaced from the main shaft (Figure 1); and
a moving body (26) that moves along the main shaft (24) while causing a contact surface (surface at which 38 contacts 10) to be in contact with the sub- shaft (10),
wherein a distance between the main shaft and the sub- shaft in a direction of gravity changes along a moving direction of the moving body (Note: as disclosed in Figure 1, the sub-shaft 10 is moveable thereby changing the distance between main shaft 24 and sub-shaft 10 along a moving direction and along a direction of gravity).
an area of the contact surface (surface at which 38) in contact with the sub-shaft (10) changes as the moving body moves (note: pivot 42 indicates movement of the contact surface and Column 2, Line 65-Column 3, Line 2).  
With respect to claim 2, Einem teaches the distance between the main shaft (18) and the sub-shaft (10) continuously increases and/or continuously decreases along the 
With respect to claim 3, the limitation Einem teaches the distance between the main shaft and the sub-shaft changes at a constant rate along the moving direction (Additionally, as disclosed in Figure 1, the sub-shaft 10 is moveable thereby changing the distance between shafts 10 and 24).
 	 With respect to claims 7-9, Einem teaches a printing unit that is included
in the moving body (26) and performs printing on a medium by ejecting liquid to the medium (note: the invention of Einem is a printer as disclosed in the Abstract and Column 1, Lines 50-54 therefore it is inherent a printing unit is enclosed).

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-3 and 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	 Writt (US Patent 6,497,466), DeVore (US Patent 6,736,557) and Saiga (US Patent 9,403,390) teaches print gap adjusting mechanisms.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853